Title: David Gelston to Thomas Jefferson, 5 April 1819
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir,
            New York 5th April 1819—
          
          Your letter of 8th March covering one to M. De la  Fayette was receivd in due course.
          It is a singular circumstance that so long time should have elapsed and no Vessel bound to Havre; or any port in France,
          The first proper opportunity that has presented, was Capt Thomas B. Vermilye (of the Brig Pedlar) on Saturday last, I have his promise to deliver it in Person, to the  Marquis, if he goes to Paris, if not, to hand it to Mr Beasley Consul at Havre, with written instructions,
           It being a long time since I had heard from you and wishing to know how you  enjoyed your health, I had written, the day I received  your note a letter to enquire, which on receipt of your note your’s was not sent.
          I receivd a few days ago from a  friend at Marseilles, a few watermelon seeds of the growth of Tripoli, of an extraordinary character, I enclose six, I give you his words—“The fruit is remarkable for its golden colour, immense size, and delicate flavor, to be planted one seed only in a place.”
          It always gives me pleasure to hear from you, I devoutly wish a continuance of your health and every happiness, my services you have a right at all times to command, being very sincerely and truly your’s
          
            David Gelston
          
        